DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstact idea without significantly more. The claim(s) recite(s) an abstract idea without significantly more.  The limitations of claim 1, 8 and 15 recite a set of methods steps that is used to receive the student competency information, calculating a 3-tuple1 representing the subject competency information for the user; storing the 3-tuple representation as a part of competency profile associated with the user; receiving learning objective, the learning objective comprising a 3-tuple of a desired subject competency; selecting, based on a concept dependency graph, an ordered set of learning activities that establish a path between the subject competency 3-tuple and the learning objective 3-tuple; receiving from the user, an addition of one more points along the path to create an alternative path, updating the ordered set of learning activities for the alternative path,  and sending information related to the learning activities to the user.   As it currently presented, nothing in the claim elements precludes the step from being performed in the mind.  In this particular case, the examiner takes the position the steps of receive the student competency information, calculating a 3-tuple representation, storing the 3-tuple representation,  receiving learning objective, selecting, based on a concept dependency graph, an ordered set of learning activities, receiving from the user, an addition of one more points along the path to create an alternative path, updating the ordered set of learning activities for the 
This judicial exception is not integrated into a practical application.  The limitations of claims 1, 8 and 15 include limitation directed to computer, storage devices, and data processing apparatus.   However, these components are recited in a high-level of generalities where the receive the student competency information, calculating a 3-tuple representation, storing the 3-tuple representation,  receiving learning objective, selecting, based on a concept dependency graph, an ordered set of learning activities, sending information related to the learning activities to the user occurs and sending the information related to the learning activities to the user.  A review of the applicant’s own specification shows that the computer, storage devices, and data processing apparatus only amounts a generic computing components (see paragraph 35, 37).  As such, the examiner determines that these limitations amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Similarly, the limitation of “receiving, from a user, information associated with the user”; “querying a social networking profile of the user to obtain additional information associated with the user”, “storing information and the additional information in a user profile” can be interpreted to limitations amounts no more than mere instructions to apply the exception using a generic computer component.   
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/other computer component to perform the steps assigning skill profile, assigning difficulty profile and prioritizing a task from a series of task amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent limitations includes limitations that is directed to a judicial exception and fails to amounts to significantly more than the judicial exception.  For example:
The limitations of claim 2, 9 and 16 further expound on the concept of providing a navigation interface for the learning activities and accepting user’s input (a change) from the user.  These limitations fails to alleviate the issues presented above.  The examiner takes the position that the presenting a navigation interface and accepting user input would not be sufficient to provide to a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception.  As the use of providing navigation interface and accepting user input would be considered to be a function of having generic computing device.  The same analysis of 2A and 2B that was performed in the independent claims is also applicable on these claims.    
The limitation of claims 3, 10 and 17 are directed to steps of receiving information from the user, updating the competency profile and sending a new set of ordered learning activities.  These steps are insufficient to overcome the rejection under 35 U.S.C 101 since these steps only further amount to providing additional the abstract idea concepts without being integrated to a practical application or  include additional elements that are sufficient to amount to significantly more than the judicial exception.  The same analysis of 2A and 2B that was performed in the independent claims is also applicable on these claims.    
The limitation of claim 4 and 18 are directed to provide limitation directed to provide one or more assessment and providing one more additional learning activities.  These steps are insufficient 
The limitation of claims 5, 12 and 19 are directed to navigation interface displaying the learning activities and the path.  The examiner takes the position that the step of having navigation interface displaying the learning activities and the path would not be sufficient to provide to a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception.  As the use of providing navigation interface would be considered to be a function of having generic computing device.  The same analysis of 2A and 2B that was performed in the independent claims is also applicable on these claims.
The limitation of claims 6, 13 and 20 are directed wherein the learning activities comprise at least one of text, video or audio.   The examiner takes the position that the step of presenting text, audio or video to a user would not be sufficient to provide to a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception.  As the use of text, video or audio would be considered to be a function of having generic computing device.  The same analysis of 2A and 2B that was performed in the independent claims is also applicable on these claims.    
The limitation of claims 7 and 14 are directed to the step receiving the concept dependency graph and learning tables.   These steps are insufficient to overcome the rejection under 35 U.S.C 101 since these steps only further amount to providing additional the abstract idea concepts without being integrated to a practical application or  include additional elements that are sufficient to amount to significantly more than the judicial exception.  The same analysis of 2A and 2B that was performed in the independent claims is also applicable on these claims.    

Response to Argument
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
The applicant presented argument that the addition of the limitation directed to querying social networking profile of the user, storing such information into and the use of such information should be considered to be an improvement to the technical field.  However, the applicant argument is unpersuasive since the applicant has not provided any evidence of improvement other than applicant’s representative own argument (see applicant’s argument page 8-9).  The examiner takes the position that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
The applicant argued that the act of having “a customized content map and routes based on the user profile, accesses a concept dependency graph for the user, and finds one or more paths from the user’s current competency level to a given learning objective” improves the underlying technology of the educational system (see applicant’s argument page 9-11).  However, the cited paragraph 42-49 fails to provide evidence of an improvement of a technology and it does not provide the type of technological improvement iterated in MPEP 2106.05(a).
The applicant also provided several argument that the act of allowing the user adjust the learning route by adding or removing points along the route is not something that the can be done solely in the mind of the user (see applicant’s argument page 11-13).  The examiner takes the position that claims to  mental steps that is performed in a computer can still be interpreted as a mental process.  The examiner takes the position that the step of “ allowing the user adjust the learning route by adding or removing points along the route” can be interpreted as either “performing a mental process in a computer environment“ or “using a computer as a tool to perform a mental process” (see MPEP 2106.4 c).  

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tuple: set of (so many) elements —usually used of sets with ordered elements